EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with William Gehris on 25 August 2021.
The application has been amended as follows: 

Claim 35 is cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments presented in the appeal brief on pages 5 and 6 have overcome the prior rejections made in the previous action. 
The best prior art is Fuller et al. (GB 1116580) which teaches a guide vane airfoil being inclined with a circular arc and further circular arc. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, visible edge in the radially inner and outer portion extends rectilinearly and, within a middle portion located between and adjoining the radially inner portion and the radially outer portion, merges transitionally from the first angle a into the second angle y with a monotonic curvature profile, the middle portion having a middle portion radial extent that constitutes at least 5% and at most 25% of a radial height of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745